DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 17 calls for “a support slab defining a planar geometric shape”. It is unclear as to what limitations this language is intended to impose upon the claimed structure. A “planar shape” would typically indicate a flat structure however based upon Applicant’s disclosure the support slab is the foam structure having a flat bottom and a sloped upper surface. The claim further requires top and bottom surfaces defining “a maximum thickness dimension and a non-constant thickness dimension…to define a continuous slope” which is understood to refer to a changing thickness value from one side of the slab to the other. 
	As such the claim language is being interpreted to require a support slab having a wedge shape with a flat bottom and a continuously sloped upper surface.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:    
Claim 8 depends from claim 1 which establishes the presence of a sloped upper surface. Claim 8 then requires that the foam slab “is tapered and includes a sloped upper surface”. As such the claim as written requires two different sloped surfaces while it appears Applicant intended to clarify that the foam slab forms the sloped surface similar to the language of claim 2.


Claim 15 calls for a drain remote edge of a slab to have “a constant dimension and a maximum thickness of the apparatus”. However from Applicant’s disclosure it would appear the “constant dimension” of the drain distal edge would be the thickness of the slab at the edge point which, since the slab is sloped towards the drain, would be the point of maximum thickness of the slab. 
For the purpose of examination the claim is being interpreted to require the drain remote edge to be the thickest part of the slab. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-10, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128340 (Davis) in view of US 4,330,494 (Iwata).
	Regarding claim 1, Davis discloses a shower base apparatus (10) for placement on a floor-defining structure with a drain opening, comprising:
	a foam slab (62) with an upper surface and a floor engaging lower surface; and
	an upper slab (64) bonded (Para. 0052) to the upper surface of the foam slab to form a combination slab, the; and
	one of the foam slab and the upper slab having a continuously sloped surface so that when bonded together and installed any falling water will flow toward the drain opening (Fig. 10).
	However while Davis discloses the upper slab is a waterproof panel bonded to the upper surface of the foam slab (Para. 0052) it does not disclose details of the panel such as if it has a honeycomb construction. 
	Iwata teaches a structural support panel (Fig. 2) which is impact resistant and waterproof (C2 L24-30) which can be utilized in a variety of installations including marine applications and flooring (C3 L17-22) comprising a honeycomb structure (21). 
	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.

	Regarding claim 2, Davis states that the foam slab’s upper surface is the continuously sloped surface (Fig. 10). 

	Regarding claim 3, Davis does not explicitly state that the thickness of the honeycomb slab is constant. Instead Davis states that it maintains the shape of the sloped upper surface of the foam slab (Fig. 10). It would have been obvious to one of ordinary skill in the art to maintain a constant thickness for the honeycomb panel as Applicant has not disclosed that maintaining a constant thickness provides an advantage or solves a stated problem other than to maintain the slope produced by the foam slab. One of ordinary skill in the art, furthermore, would have expected Davis’s combination slab, and Applicant’s invention, to perform equally well because both slabs would formed overall to provide a predetermined shower height and slope. Therefore it would have been obvious to modify Davis to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Davis. See MPEP 2144.04(IV).

	Regarding claims 4-6, Davis does not specify that the honeycomb slab is within +/-.050 of a range of 0.1 inch to 0.3 inch. Instead Davis states that the thickness of the shower base and its components is dependent upon user design choices (Para. 0024,0050). It would have been an obvious matter of design choice to a person of ordinary skill in the art to size the honeycomb slab to be between .1 and .3 inches because Applicant has not disclosed that this particular thickness provides an unexpected advantage, is used for a particular purpose or solves a stated problem. One or ordinary skill in the art, furthermore, would have expected Davis’s and Applicant’s slabs to perform equally because they would be sized to provide the required level of support/protection while minimizing the height they add to the overall shower base assembly. Therefore, it would have been prima facie obvious to modify Davis to obtain the invention as 
	
	Regarding claim 7, Davis states that the foam slab can be polystyrene (Para. 0025). 
	Regarding claim 8, Davis states that the foam slab is tapered and includes a sloped upper surface when supported horizontally (Fig. 10). 

	Regarding claim 9, the honeycomb slab as taught by Iwata has a waterproof membrane (1).
	Regarding claim 10, Davis states that the shower base is tiled (Para. 0023, 0054). 

	Regarding claims 13-14, Davis discloses a water-directing apparatus (10) for placement on a floor-defining structure with a drain opening, comprising:
	a foam slab (62) with a sloped upper surface (Fig. 10) and defining a drain (30) adjacent  location, the sloped upper surface shaped to cause falling water to flow toward a drain point; and
	an upper slab (64) bonded (Para. 0052) to the upper surface of the foam slab and taking on a slope of the sloped upper surface of the foam slab (Fig. 10).
	However while Davis discloses the upper slab is a waterproof panel bonded to the upper surface of the foam slab (Para. 0052) it does not disclose details of the panel such as if it has a honeycomb construction. 

	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.

	Regarding claim 17, Davis discloses a water-directing apparatus (10) for placement on a floor-defining structure with a drain opening, comprising:
	a support slab (62) with a sloped upper surface (Fig. 10), the sloped upper surface shaped to cause falling water to flow toward a drain point (30); and
	an upper slab (64) bonded (Para. 0052) to the upper surface of the foam slab and taking on a slope of the sloped upper surface of the foam slab (Fig. 10).
	However while Davis discloses the upper slab is a waterproof panel bonded to the upper surface of the support slab (Para. 0052) it does not disclose details of the panel such as if it has a honeycomb construction. 
	Iwata teaches a structural support panel (Fig. 2) which is impact resistant and waterproof (C2 L24-30) which can be utilized in a variety of installations including marine applications and flooring (C3 L17-22) comprising a honeycomb structure (21). 
	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.


	providing a slab assembly including a tapered or flat foam slab (62) with sloped upper surface and an upper slab (64) bonded (Para. 0052) to the sloped upper surface of the foam slab;
	installing the slab assembly and a drain apparatus (30) relative to a drain hole in the installation site; and 
	installing tile on the assembly (Para. 0023, 0054).
	Davis does not specifically disclose bonding a waterproofing membrane to the slab assembly. Davis does teach the formation of a curb assembly (40) in addition to the shower base, the curb being made of waterproof material (Para. 0056) but which may also have a waterproof membrane bonded to it (Para. 0058). 
	It would have been obvious to one of ordinary skill in the art to apply a waterproof membrane to the slab assembly as well so as to provide a better sealed and more durable waterproofing on the shower base. 
	Davis does not disclose details of the upper slab such as if it has a honeycomb construction. 
	Iwata teaches a structural support panel (Fig. 2) which is impact resistant and waterproof (C2 L24-30) which can be utilized in a variety of installations including marine applications and flooring (C3 L17-22) comprising a honeycomb structure (21). 
	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.



	Regarding claim 20, Davis does not specify that the foam slab is 0.1 inch to 3 inch thick. Instead Davis states that the thickness of the shower base and its components is dependent upon user design choices (Para. 0024,0050). It would have been an obvious matter of design choice to a person of ordinary skill in the art to size the foam slab to be between .1 and 3 inches because Applicant has not disclosed that this particular thickness provides an unexpected advantage, is used for a particular purpose or solves a stated problem. One or ordinary skill in the art, furthermore, would have expected Davis’s and Applicant’s slabs to perform equally because they would be sized to provide the required level of support/protection while minimizing the height they add to the overall shower base assembly. Therefore, it would have been prima facie obvious to modify Davis to obtain the invention as specified in claim 20 because such a modification .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Iwata as applied to claim 1 above, and further in view of US 6,058,659 (Astrom).
	Regarding claims 11 and 12, Davis does not discuss forming the shower base into different sections. 
	Astrom teaches a bathroom floor system (1) comprising a plurality of slabs (2/3/4) which formed a sloped base upon which tiles can be installed, the panels arranged so as to direct water towards a drainage point (5). Among the panels are panels having identical construction positioned with their associated sloped upper surfaces sloping in different directions or in a same direction to form a continuous slope.

    PNG
    media_image1.png
    565
    677
    media_image1.png
    Greyscale

	It would have been obvious to one or ordinary skill in the art to form the shower base from a plurality of panels with the direction of slope on the individual panels determined based upon the drain location and type, as taught by Astrom, to make it easier to transport the slabs to .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Iwata as applied to claim 14 above, and further in view of US 5,140,789 (De Gooyer).
	Regarding claims 15-16, Davis does not discuss forming the shower base for a drain located at one corner of the panel. 
	De Gooyer teaches a shower base assembly comprising a slab (20; Fig. 5) having two drain adjacent edges (23/24) and two drain remote edges (21/22), the slab having a sloped upper surface that slopes from the maximum thickness at the drain remote edges toward a single drain point (28).
	It would have been obvious to one of ordinary skill in the art to form the slab to direct water to a corner of the slab, as taught by De Gooyer, to accommodate different drain locations or to allow the overall shower base to be formed of individual panels for ease of transport.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2425755 (Leithner) is a shower tray comprising a composite slab for a base, the slab including a foam layer with a sloped upper surface and a support/protection layer bonded to the sloped upper surface of the foam layer.

US 9,567,739 (Nyce) is a shower base comprising a composite slab formed of honeycomb structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754